Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the instant claims are allowable over the prior art of record because the prior art is silent to an energy storage device electrode comprising: a conductive electrode substrate including a main body and at least one plate- shaped tab; and an insulating layer coating a surface and a side surface of a base end of the tab, wherein the insulating layer contains an insulating particle and a binder.
	The prior art, such as TAKADA U.S. Pub. 2016/0099447, teaches an energy storage device electrode (battery 10; Fig. 1) comprising; a conductive electrode substrate including a main body (current collector layer; [0048]) and at least one plate- shaped tab (tabs 21; Fig. 1); and an insulating layer (40; Fig. 1) coating a surface and a side surface of a base end of the tab (the insulating 40 is a tab sealant disposed to cover the base of the outer periphery of tab 21; [0045]).  However, the reference does not teach or suggest that the insulating layer contains an insulating particle and a binder.  Therefore, the instant claims are patentably distinct from the prior art of record.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722